
	
		I
		111th CONGRESS
		2d Session
		H. R. 4512
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the Secretary of Energy to implement
		  country-of-origin disclosure requirements with respect to motor vehicle fuels,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Country-of-Origin Labeling for Fuels
			 Act.
		2.DefinitionsIn this Act:
			(1)Country-of-origin
			 informationThe term country-of-origin information
			 means information regarding each country in which motor vehicle fuel or the
			 components of such fuel were extracted, refined, or otherwise processed.
			(2)Motor vehicle
			 fuelThe term motor vehicle fuel—
				(A)means any fuel
			 used to power an automobile, as defined in section 32901(3) of title 49, United
			 States Code; and
				(B)includes
			 alternative fuels, as defined in section 32901(1) of such title, other than
			 electricity (including electricity from solar energy).
				(3)Motor vehicle
			 fuel retailerThe term motor vehicle fuel retailer
			 means a person in the motor vehicle fuel supply chain who sells motor vehicle
			 fuel to the general public for ultimate consumption.
			(4)Motor vehicle
			 fuel supplierThe term motor vehicle fuel supplier
			 means a person in the motor vehicle fuel supply chain other than a motor
			 vehicle fuel retailer.
			3.Study on
			 implementing country-of-origin labeling for motor vehicle fuel
			(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Secretary of Energy, in
			 consultation with the Administrator of the Environmental Protection Agency,
			 shall—
				(1)conduct a study to determine appropriate
			 methods and standards for requiring that—
					(A)motor vehicle fuel suppliers disclose
			 country-of-origin information with respect to motor vehicle fuel to the next
			 person in the motor vehicle fuel supply chain; and
					(B)motor vehicle
			 retailers disclose such information to consumers; and
					(2)make recommendations with respect to the
			 most feasible and cost-effective country-of-origin information disclosure
			 requirements that can be imposed on motor vehicle fuel suppliers and motor
			 vehicle fuel retailers.
				(b)Elements of
			 studyThe study required by subsection (a) shall address the
			 following:
				(1)The extent to
			 which persons at each step in the motor vehicle fuel supply chain have access
			 to country-of-origin information regarding the fuel they sell, and the nature
			 of any such information.
				(2)An assessment of whether such information
			 is adequate—
					(A)to enable a motor
			 vehicle fuel supplier to provide country-of-origin information to the next
			 person in the supply chain; and
					(B)to enable a motor
			 vehicle fuel retailer to provide country-of-origin information to consumers, by
			 displaying that information at fuel pumps or on a website.
					(3)If the Secretary determines under paragraph
			 (2) that such information is inadequate to enable motor vehicle fuel suppliers
			 or motor vehicle fuel retailers to provide country-of-origin information,
			 measures that can be taken to collect adequate information—
					(A)by the Secretary;
			 and
					(B)by motor vehicle
			 fuel suppliers and motor vehicle fuel retailers.
					(4)The feasibility of
			 various country-of-origin information disclosure requirements,
			 including—
					(A)displaying at each
			 fuel pump the precise country or countries in which the fuel being dispensed to
			 each consumer originated; and
					(B)displaying at each
			 motor vehicle fuel retailer or on the website of each motor vehicle fuel
			 supplier or motor vehicle fuel retailer the country or countries from which the
			 fuel the supplier or retailer (as the case may be) sells generally
			 originates.
					(5)Such other issues
			 relating to motor vehicle fuel country-of-origin information disclosure
			 requirements as the Secretary considers appropriate.
				(c)Report to
			 CongressNot later than 90 days after completing the study
			 required by subsection (a), the Secretary shall submit to Congress a report
			 that—
				(1)summarizes the
			 results of the study; and
				(2)contains the
			 recommendations required by subsection (a)(2).
				4.Regulations
			 requiring country-of-origin information disclosure
			(a)In
			 generalNot later than 180
			 days after submitting the report required by section 3(c), the Secretary of
			 Energy, in consultation with the Administrator of the Environmental Protection
			 Agency, shall prescribe regulations requiring disclosure of country-of-origin
			 information by motor vehicle fuel suppliers and motor vehicle fuel retailers in
			 accordance with the Secretary’s recommendations in the report.
			(b)70 percent
			 thresholdThe regulations required by subsection (a) shall not
			 require the listing of more than one country-of-origin for a fuel blend
			 containing fuel 70 percent or more of which originated in a single
			 country.
			5.Enforcement
			(a)In
			 generalSubject to subsection (b), the Secretary of Energy may
			 impose a civil penalty of not more than $10,000 on a person that the Secretary
			 determines, in accordance with section 554 of title 5, United States Code,
			 knowingly violates the regulations prescribed under section 4.
			(b)Requirements
			 with respect to imposition of penalty
				(1)NoticeThe
			 Secretary of Energy may not impose a penalty upon a person for violating the
			 regulations prescribed under section 4 unless—
					(A)the Secretary
			 provides the person with notice of the violation; and
					(B)the violation
			 continues for more than 30 days after the date on which the person received
			 notice under subparagraph (A).
					(2)Determination of
			 amount of penaltyIn determining the amount of the penalty to be
			 imposed on a person for violating the regulations prescribed under section 4,
			 the Secretary shall consider the severity of the violation, the size of the
			 person’s business, and the effect of the penalty on the person’s ability to
			 continue in business.
				
